DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were no new Information Disclosure Sheets (IDS) filed with this application dated 06 January 2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.

Status of Claims
Applicant’s arguments have been fully considered.  Claims 1-3, 5-11 13-19 and 20 have been amended.  Claims 1-3 and 5-20 are presented for examination, of which Claims 1, 13 and 20 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-3 and 5-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-3 and 5-12 are directed to a system or machine, claims 13-19 are directed to a method and claim 20 is directed to a computer program product.  The answer is YES.

Step 2A:  Claims 13-19 recite a method directed to the abstract idea of “updating account information”, (Spec ¶ [0009]) and “verifying account-on-file information” (Spec ¶ [0010]).  Thus, updating and verifying payment account information, a particular form of organizing of a human activity, is a fundamental economic practice.  Claims 1 and 20 recite substantially similar claim language and are therefore treated in the same manner as Claim 13 for analysis.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 10, as representative, recites, “receiving  current account data”, “storing current account data”, “receiving an merchant fraud data”, “deriving at least one verification rule”, “receiving an update request from a requesting party”, “verifying the update request”,  “generating an update response”, and “transmitting the update response”. 
 “updating and verifying account data” in a retail transaction environment, which is a fundamental economic activity and falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computer device” (account-on-file billing updater) for executing instructions and “data source(s)” for capturing storing account data and other transaction information.
The computer processor is recited at a high level of generality (i.e. as a general purpose processor that performs generic computer functions of receiving data and performing communications regarding transaction data).  The data sources are also recited at a high level of generality (to collect and store data) and such that amount to no more than information collection tools to carry out mere instructions for applying the judicial exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “computer device(s)” and “data source(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, communicating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving  current account data”, “storing current account data”, “receiving an update request from a requesting party”, “verifying the update request”, “generating an update response”  and “transmitting the update response” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 13 and 20 otherwise styled as a machine or manufacture, for example, is subject to the same analysis.  Furthermore, the dependent claims 2-3, 5-12 and 14-19 do not resolve the issues raised in the independent claims.  Claims 2-3, 5-12 and 14-19 are directed toward additional information details of the independent claim steps.  Accordingly, claims 2-3, 5-12 and 14-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 13 and 20.             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20050075977 A1 from Carroll et al., (hereinafter referred to as Carroll), in view of U.S. PG Publication No. 20140214654 A1 to Greenbaum et al., (hereinafter referred to as Greenbaum) and further in view of U.S. PG Publication No. 20100036769 A1 from Winters et al., (hereinafter referred to as Winters).

As per Claim 1, Carroll teaches;
A regulated account-on-file billing updater (ABU) computing device comprising one or more processors in communication with one or more memory devices, said regulated ABU computing device configured to:

receive a merchant account query from a merchant computing device of a merchant of the one or more merchants, the merchant account query including the account identifier and requesting the current account data associated with the account; (see at least Carroll, ¶¶ [0015], [0022], [0025], [0026], [0027] and [0029]).

in response to determining that the merchant sending the merchant account query is authorized, i) generate an update response, the update response including the current account data associated with the account, and ii) transmit the update response to the verified merchant computing device; (see at least Carroll, Fig. 5, Item 528, ¶¶ [0015], [0018], [0019], [0025], [0029] and [0031]).

	in response to determining that the merchant sending the merchant account query is not authorized, i) block the merchant account query, and ii) transmit an update denial to the merchant computing device, the update denial indicating that the merchant account query has been blocked. (see at least Carroll, Fig. 5, Item 528, ¶ [0029]).

receive, from the issuer computing device, at least one issuer verification rule including one or more conditions for transmitting the current account data to one or more merchants, wherein the ABU computing device is located at a network interface location between the issuer computing device and merchant computing devices of the one or more merchants; (see at least Carroll, Fig. 1, Item 122, Fig. 3, Item 302, Fig. 4, Item 430, ¶¶ [0023], [0026], [0034] and [0050]).

Further, Carroll discloses the details of merchant and card account updating systems, (see at least Carroll, Fig. 1 and Fig. 2).  However, Carroll does not specifically 

receive current account data from an issuer computing device associated with an issuer of an account associated with the current account data, the current account data corresponding to a cardholder; (see at least Greenbaum, Fig. 2A, Items 202A and 204A, ¶ [0045]).

store the current account data in an account information  data source based on an account identifier associated  with the account; (see at least Greenbaum, ¶¶ [0045], [0057] and [0059]).

transmit the update response to the verified merchant. (see at least Greenbaum, Fig. 2A, Item 212A, Fig. 2B, 214B, ¶¶ [0051], [0052] and [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Carroll to incorporate the teachings of Greenbaum which provides the determination for more detailed client data with regard to income, expenses and investment rates of return; (see at least Greenbaum, ABSTRACT; “The method includes processing a first card not present transaction between the cardholder and a merchant. The first transaction based at least in part on the first information. The method includes generating second payment card 

(Office Note:  The same motivation statement for combining the teachings of Greenbaum to the disclosure of Carroll in Claim 1 above, also applies to claims below for which the claim limitations involve similar concepts with regard to updating account-on-file data).

	Further, Carroll teaches updating merchant payment data; (see at least Carroll, ABSTRACT) and Greenbaum teaches replacing first card information with newly updated second card information; (see at least Greenbaum, ABSTRACT), but neither Carroll nor Greenbaum specifically teach verification rules.  In the same field of endeavor, Winters teaches;
		
receive, from a fraud monitoring source, merchant fraud data associated with the one or more merchants, wherein the merchant fraud data includes data points associated with fraudulent activity involving the one or more merchants; (see at least Winters, ¶ [0016]).

derive at least one fraud history verification rule from the received merchant fraud data, the at least one fraud history verification rule derived for 

determine whether the merchant sending the merchant account query is authorized to receive the current account data by applying the at least one issuer verification rule and the at least one fraud history verification rule to the merchant account query, thus policing access to the current account data on behalf of the issuer at the network interface location; (see at least Winters, Fig. 5, ¶¶ [0058], [0063], [0066], [0070] and [0072]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Carroll and Greenbaum to incorporate the teachings of Winters which provides improved account number based bill payment; (see at least Winters, ABSTRACT; “Account holder identification is used to access and retrieve the account holder's accounts and attributes thereof. A user interface receives a selected account for which merchants having conducted transactions on the selected account are retrieved and displayed on the user interface. The account holder selects which merchants are to receive updated attributes of the selected account, such as a new expiration, a new billing address, a new credit limit, a name change of the account holder, etc. Each user selected merchant is notified of the user selected attributes of the user selected account”).

Office Note:  The same motivation statement for combining the teachings of Winters to the disclosure of Carroll and Greenbaum in Claim 1 above, also applies to claims below for which the claim limitations involve similar concepts with regard to account-on-file billing update).

NOTE:  Claims 13 and 20 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 5, Carroll teaches;

wherein the at least one fraud history verification rule includes at least one of: (i) determining that a fraud chargeback count derived from the merchant fraud data is within a predetermined fraud chargeback count limit, (ii) determining that a fraud chargeback percentage derived from the merchant fraud data is within a predetermined fraud chargeback percentage limit, and (iii) determining that the merchant is not a common point of fraud; (see at least Carroll, ¶¶ [0018] and [0051]).

NOTE:  Claim 16 is substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Carroll teaches;

wherein said regulated ABU computing device is further configured to receive account fraud data from the fraud monitoring source, wherein the at least one fraud history verification rule is further derived from the account fraud data; (see at least Carroll, ¶¶ [0018] and [0051]).

As per Claim 7, Carroll teaches;

wherein the  at least one verification rule for determining the verified  merchant  includes  at least  one of: (i) determining that the account identifier does not have predetermined fraud indicators derived from the account fraud data; (ii) determining that the account identifier is not on an account blacklist; and (iii) determining that  a  date  of  the  account identifier is within a predetermined date limit; (see at least Carroll, ¶¶ [0026], [0030], [0040], [0049] and [0060]).

NOTE:  Claim 17 is substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

As per Claim 8, Carroll teaches;
wherein said regulated ABU computing device is further configured to:



store the advice code, wherein the at least one fraud history verification rule includes at least one of: (i) determining that a feedback actioned count derived from the advice code is within a predetermined feedback actioned count limit, and (ii) determining that a feedback actioned percentage derived from the advice code is within a predetermined feedback actioned percentage limit; (see at least Carroll, ¶¶ [0018] and [0051]).  

NOTE:  Claim 18 is substantially similar to Claim 8 and as such, these claim limitations are treated in the same manner with regard to the Claim 8 prior art rejection.

As per Claim 9, Carroll teaches;

wherein said regulated ABU computing device is further configured  to  receive  a  merchant blacklist, wherein the at least one fraud history verification rule includes determining that the merchant is not on the merchant blacklist; (see at least Carroll, ¶¶ [0026], [0030], [0040], [0049] and [0060]).

NOTE:  Claim 19 is substantially similar to Claim 9 and as such, these claim limitations are treated in the same manner with regard to the Claim 9 prior art rejection.

As per Claim 11, Carroll teaches;

wherein said regulated ABU computing device is further configured to:

in response to determining that the merchant sending the merchant account query is not authorized, transmit the update denial to the issuer computing device; (see at least Carroll, Fig. 5, Item 528, ¶ [0029]).

As per Claim 12, Carroll teaches;

wherein said regulated ABU computing device is further configured to discontinue merchant enrollment in an ABU system if a predetermined activity occurs; (see at least Carroll, ¶¶ [0030], [0031] and [0032]). 

Claims 2-3, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Greenbaum, Winters and further in view of U.S. PG Publication No. 20120136780 A1 from EI-Awady et al., (hereinafter referred to as EI-Awady).

As per Claim 2, Carroll teaches updating merchant payment data; (see at least Carroll, ABSTRACT), Greenbaum teaches replacing first card information with newly updated second card information; (see at least Greenbaum, ABSTRACT) and Winters teaches updating demand account holders; (see at least Winters, ABSTRACT), but neither Carroll, Greenbaum nor Winters specifically teach verification rules based on the BIN.  In the same field of endeavor, El-Awady teaches;
 
wherein the current account data includes a bank identification number (BIN); (see at least El-Awady, ¶¶ [0040], [0065] and [0085]).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Carroll and Greenbaum to incorporate the teachings of El-Awady which provides improved account number based bill payment; (see at least El-Awady, ABSTRACT; “receiving a bill payment transaction request from a bill payment third party agent via a bill payment vehicle; obtaining bill information and payer identifying information; verifying the obtained bill information including a payment amount; retrieving payer account information based on the obtained payer identifying information; and transferring an approved amount to a biller’s account from the payer account”).

NOTE:  Claim 14 is substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, El-Awady teaches; 

wherein the at least one fraud history verification rule includes at least one of: (i) determining that the merchant has prior approved transactions associated with the account identifier, and (ii) determining that the merchant account query is received within a predetermined time period since a last approved transaction associated with the account identifier; (see at least El-Awady, ¶¶ [0040], [0080], [0081], [0086] and [0288]).

NOTE:  Claim 15 is substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 10, El-Awady teaches; 

wherein said regulated ABU computing device is further configured to receive the at least one fraud history verification rule for determining the verified merchant from the issuer computing device; (see at least El-Awady, ¶¶ [0064], [0257], [0302], [0350] and [0396]).

Response to Arguments

22.	Rejections under 35 U.S.C. 101:
06 December 2019, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

With respect to the rejections at issue, The Applicant asserts that “The Pending Claims Are Not Directed to an Abstract Idea”, (see Remarks, Page 12 ¶ 1) and “Applicant's Claims Are Directed to "Significantly More" Than the Abstract Idea”, (see Remarks, Page 14 ¶ 4).   
The Examiner respectfully disagrees and points to the 101 rejection above for further explanation.

With regard to the abstract idea, the Applicant asserts that “the claims expressly recite receiving updated account information from an issuer at a network interface location at which the information is potentially accessible by both authorized merchants and fraudsters, and a specific method of handling account queries that enables policing of access to the updated account data on behalf of the issuer at the network interface location”, (see Remarks, Page 12 ¶ 4).
The Examiner respectfully disagrees because the 101 rejection is based upon the abstract idea of “updating account information” and “verifying account-on-file information”.  Both of these operations are forms of organizing human activity previously conducted manually and by telephone interview with the card holder.    
Further, the Examiner notes that the Applicant’s remarks recite that “The pending claims as amended recite additional elements that more clearly illustrate how the claimed system addresses the specific problems of conventional systems identified in 

Further, the Applicant asserts that “even assuming for the sake of argument that the pending claims are directed to an abstract idea (which Applicant does not concede), the claims are directed to something "significantly more" than the idea itself”, (see Remarks, Page 14 ¶ 5).  The Applicant makes several citations to Berkheimer, however, the Examiner did not argue that the functions are well-understood, routine, or conventional. Therefore, Berkheimer is inapplicable.
 
The Applicant makes no other assertions or arguments with regard to the rejection under 35 U.S.C. 101 and therefore, the subject claims are directed to non-statutory subject matter, Applicant’s arguments are not persuasive and the subject rejections are maintained.
	
Prior Art rejections under 35 U.S.C. 103:

The additional citations pertain to the amended claim language as indicated in the above revised rejection.  Accordingly, the subject prior art rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosano (US 20140032409 A1) discloses a method for processing a card-not-present account-on-file transaction is provided. The transaction involves a cardholder using payment card information stored by a merchant. The method includes receiving an authorization request message for the transaction, the authorization request message received at a payment network from an acquirer associated with the merchant and receiving an authorization response message, the authorization response message received at the payment network from an issuer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.